Citation Nr: 1455007	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to November 1953.  The Veteran died in October 2008; the appellant is his surviving spouse.  Among other decorations, the Veteran was awarded the Combat Infantry Badge for his service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequent rating decisions of February 2009 continued the denial of the claim and, in a February 2009 decision, the RO determined that reopening of the claim was necessary.  However, a review of the evidence submitted subsequent to the December 2008 decision shows that this original denial is not yet final because of the pending appeal.  The issue has been characterized as original on the cover page.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in October 2008.

2.  The Veteran's death certificate lists the immediate cause of death as acute cardiopulmonary arrest with ventricular asystole due to (or as a consequence of) severe calcified aortic stenosis, due to (or as a consequence of ) coronary artery disease, severe anemia, and congestive heart failure.  Severe sleep apnea syndrome was listed as another significant condition contributing to death, but not resulting in the underlying cause.
3.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) rated 70 percent disabling.

4.  The competent and probative evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the Veteran's death, the evidence show that a disability which was incurred in or aggravated by active duty service either caused or contributed substantially or materially to death. In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is one not inherently related to the principal cause, but that it contributed substantially or materially; combined to cause death; or assisted in the production of death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs are given careful consideration as a contributory cause of death, despite being unrelated to primary cause, due to debilitating effects and general impairment of health that such processes may cause.  38 C.F.R. § 3.312(c)(3).  In all cases, VA must consider whether the evidence indicates that a service-connected condition was of such severity as to have a material influence in accelerating death.  For example, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).

As an initial matter, the Veteran was service connected for PTSD at the time of his death.  The Veteran died in October 2008.  His death certificate lists the immediate cause of death as acute cardiopulmonary arrest with ventricular systole due to (or as a consequence of) severe calcified aortic stenosis, due to (or as a consequence of) coronary artery disease, severe anemia, and congestive heart failure.  Severe sleep apnea syndrome was listed as another significant condition contributing to death, but not resulting in the underlying cause.

The appellant alleges that the Veteran's death was caused by his heart condition which was aggravated by his service-connected PTSD.  In an April 2009 statement, she indicated that the "stress of PTSD took him from us."  In a February 2010, she explained that her husband's service-connected PTSD aggravated his heart condition which contributed to his death.  Specifically, she feels that the additional stress and constant anxiety due to his PTSD aggravated his heart condition.

The question in this case is whether the PTSD caused, or contributed substantially or materially to the cause of, the Veteran's death.  38 C.F.R. § 3.312.  In this case, the Board finds that the competent and probative medical evidence of record does not support a finding of a nexus between PTSD and the cause of the Veteran's death and that there is significant evidence against this finding. 

Based on the evidence of record, service connection for the cause of the Veteran's death is not warranted.

Service treatment records do not actually show any cardiopulmonary disability being diagnosed in service or within a year of service.  However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicate in service that caused the Veteran's death).

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service, and the many delays in the full adjudication of this case.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Post-service treatment records include private treatment records and records from the Social Security Administration (SSA) establish that the Veteran's cardiopulmonary and cardiovascular disorders were not diagnosed for nearly four decades after his discharge from active service.  Specifically, private treatment records show that the Veteran was hospitalized with complaints of chest pain in September 1990, was diagnosed with pulmonary disease by Dr. K. in April 1991, and was diagnosed with congestive heart failure in July 1994.  However, neither the complaint of chest pain or diagnoses of pulmonary disease and congestive heart failure have been related to the Veteran's service or, more importantly, stress cause by PTSD. 

The appellant also submitted an additional copy of an April 2008 private psychiatric evaluation report which indicates variously diagnosed psychiatric disorders.  However, this report does not show that the Veteran's service-connected PTSD caused, or contributed substantially or materially to the cause of, the Veteran's death.   

None of the evidence of record provides a link between any cardiopulmonary or heart disability and his service-connected PTSD.

The post-service treatment records provide, overall, evidence against this claim as the Veteran's PTSD is never indicated to be a problem associated with a heart condition that began long after service.

In support of her claim, the appellant submitted statements from her daughter and son-in-law attesting to the severity of the Veteran's PTSD symptoms prior to his death.

In this regard, this fact is not in dispute.  A 70% evaluation for PTSD clearly supports this fact. 

The appellant also submitted a letter from private physician Dr. K. who wrote in November 2008 that he had treated the Veteran for many years and that he suffered from PTSD.  He opined that the Veteran "suffered from a heart condition which was aggravated by his PTSD, all of which contributed to his sudden death."  However, the Board finds that this opinion is of little probative value.  The private physician supplied a bare conclusion and did not support his opinion with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Beyond the above, the Board finds this opinion is outweighed by the treatment records for the Veteran's heart, which simply does not show or even indicate a connection between the two problems.  The service and post-service evidence provides evidence against this claim. 

In sum, the record does not contain probative medical evidence sufficient to establish that the Veteran's service-connected PTSD caused or contributed substantially or materially to the Veteran's death.

As a lay person the appellant and her family are competent to report what comes to them through their sense, such as observing the Veteran's psychiatric symptoms and complaints.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, their lay statements have been reviewed and considered.  However, neither the appellant orher family have the medical training and expertise required to provide a complex medical opinion as to the primary and any contributing causes of the Veteran's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).  Although PTSD is service connected, the competent, probative evidence of record does not demonstrate that either disorder was a principal or contributory cause of the Veteran's death, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, the VCAA notification did not specifically address the Veteran's service-connected disabilities, per Hupp.

The Board notes that the RO did not expressly inform the Appellant prior to the initial rating decision that the decedent was service connected for PTSD at the time of his death.  However, the basis of the Appellant's claim is that the Veteran's service-connected PTSD caused his death, demonstrating that she had actual knowledge that the decedent was service-connected for PTSD at the time of his death.

In addition, the December 2008 rating decision expressly informed Appellant that the decedent was service-connected for PTSD.  Given these facts, the Board finds that the absence of Hupp notice prior to the initial rating decision is harmless because actual knowledge by the Appellant of what condition the decedent was service connected for at the time of his death is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (where the appellant demonstrated awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication); Shinseki v. Sanders, 556 U.S. 396, 412-414 (2009).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, available post-service treatment records, SSA records, and lay statements from the appellant and her family have been obtained.  No outstanding evidence has been identified that has not otherwise been obtained.  Moreover, in a January 2009 VCAA notice response, the appellant indicated that there was no additional information to submit in support of her claim.

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service.  The Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is nothing in the record that supports the appellant's lay belief that his PTSD caused or aggravated the cardiopulmonary arrest from which he died.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically"  provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's PTSD is related to the Veteran's cause of death are the private physician's opinion which is found to lack probative value and the conclusory generalized lay statements of the appellant.  

In any event the Board finds that there is otherwise sufficient competent medical evidence in this case to decide the case:  the post-service treatment records and the death certificate.  In this case, there is simply no basis based on these records for a medical provider (reviewing an empty record that fails to indicate a connection between the two problems) to find that the PTSD aggravated the Veteran's heart condition.  What facts could the medical provider cite to provide such an opinion?  Any opinion obtained would have to be based on gross speculation.  The lay statements regarding the nature and extent of the PTSD (which is not in dispute) would only support a finding that the Veteran warranted a 70% evaluation for his PTSD, it would not support a finding that this condition somehow aggravated the Veteran's heart problem.  On what basis could a medical provider find that calcification in the arties (as noted in the death certificate) was someone caused by PTSD?  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  Further delay in the adjudication of this case is not warranted. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


